 
Exhibit 10.1




ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (“Agreement”) is made the 18th day of
March 2011, by and between CAROUSEL INDUSTRIES OF NORTH AMERICA, INC. (“Buyer”)
and JUMA TECHNOLOGY CORP. (“Seller”).


W I T N E S S E T H:


WHEREAS, Seller desires to assign and Buyer desires to assume certain contracts
of Seller;


NOW, THEREFORE, in consideration of the premises and of the representations and
warranties, covenants and agreements hereinafter made, the parties hereto have
agreed and do hereby agree in manner and form as hereinafter set forth:


1.           Assignment of Contract Rights and Assumption of Contract
Liabilities. Seller hereby assigns, conveys, delegates and sets over to Buyer
(to the full extent assignable and delegable), and Buyer hereby assumes, all of
Seller's right, title, and interest in and to, and all of Seller's liabilities,
obligations, duties and responsibilities under, each of the maintenance
contracts listed in Schedule 1, annexed hereto (the “Contracts”), accruing on or
after the date hereof.  Seller shall retain all rights and all liability under
the Contracts existing or accruing prior hereto.
 
2.           Consideration.
 
(a)           Buyer has paid to Seller an advance against the Earn-out Payment
(as hereinafter defined) equal to $250,000 (the “Advance”), $188,284 of which
was paid on behalf of Seller on or about January 31, 2011 to fulfill an order
for Fidelis Care, a customer of Seller, and $61,716 of which has been paid to
Seller herewith.


(b)           The following definitions apply to this Section 2(b):


(i)           “Sales” means revenue from the Contracts in Schedule 1 and from
hardware and software sales, maintenance contracts, network design and
consulting, and other income, all such revenue and income net of product
returns, price adjustments, other customer credits and uncollectable accounts,
that is generated from Joseph Cassano, Executive Vice President – Sales and
Joanne Cassano, Account Executive and the clients listed in Schedule 2;


(ii)           “Cost of Sales” means all costs of Sales, including, without
limitation, all direct costs associated with the design, delivery, installation,
repair, and maintaining of products, systems, and related equipment for
customers.  Design and Technician direct labor hours are to be costed at a fixed
rate of $60 per hour;


(iii)           “SG&A Costs" means salaries and commissions for Joseph Cassano
and Joanne Cassano as well as commissions for any other person in connection
with Sales, and a payroll tax cost of 7.5% of the total salaries and commissions
paid.  In addition, the employer portion of health, dental, life and disability
benefits paid on behalf of the employees hired by Buyer that were formerly
employed by Seller, all rent and utilities associated with the Long Island
office of Seller sublet by Buyer and 5% of Sales to cover all other
miscellaneous expenses; and


(iv)           “ Profit” means, for the Earn-out Period (as defined below),
Sales minus Cost of Sales and SG&A Costs, even if such difference is a negative
number.
 
(c)           On or before sixty (60) days after the first anniversary of the
date hereof, Buyer shall calculate the Profit for such twelve month period (the
“Earn-out Period”) and pay to the Seller an Earn-out payment (the “Earn-out
Payment”) of 50% of the Profit for such period (if any), minus the Advance and
deliver to the Seller copies of all documents, work papers, and spreadsheets
used by Buyer to calculate the Earn-out Payment (the “Supporting Materials”).


 
 

--------------------------------------------------------------------------------

 
 
(d)           In the event the Seller or the Seller's accountants disapprove of
Buyer's Earn-out calculation pursuant to subsection (b) above, the Seller shall
deliver to Buyer written notice of such disapproval (the "Earn-Out Disapproval
Notice") along with the Seller's determination of the Earn-out calculation at
issue, within forty-five (45) days after the Seller's receipt of the Earn-out
calculation at issue and the Supporting Materials.  In the absence of a
resolution of a dispute as to the Earn-Out calculation within forty-five (45)
days after Buyer's receipt of the Disapproval Notice from the Seller (or as soon
thereafter as practicable), the issues in dispute will be submitted to the
Independent CPA for resolution.  If issues in dispute are submitted to the
Independent CPA for resolution:  (x) each party will furnish to the Independent
CPA their respective Earn-out calculation schedules, the applicable Supporting
Materials, and such other work papers, documents, and information relating to
the disputed issues as the Independent CPA may request and are available to that
party (or its independent public accountants), and will be afforded the
opportunity to present to the Independent CPA any material relating to the
Earn-out calculation and to discuss the determination with the Independent CPA;
(y) the determination by the Independent CPA, as set forth in a notice delivered
to both parties by the Independent CPA, will be binding and conclusive on the
parties absent gross error or fraud; and (z) the party whose determination of
Earn-out calculation varied most from the Independent CPA’s determination of
Earn-out calculation shall bear the fees of the Independent CPA for such
determination.


(e)           Sales, Cost of Sales and SG&A Costs shall be calculated in
accordance with GAAP.


3.           Representations and Warranties.


3.1           The Seller represents and warrants that:


(a)           it is duly organized, validly existing and in good standing under
the laws of the State of Delaware;


(b)           this Agreement and each of the agreements and other documents and
instruments delivered or to be delivered to Buyer pursuant to or in
contemplation of this Agreement will constitute, when so delivered, the valid
and binding obligations of the Seller and shall be enforceable in accordance
with their respective terms;


(c)           the execution, delivery and performance of this Agreement and each
of the agreements and other documents and instruments delivered or to be
delivered to Buyer by Seller have been duly authorized by all necessary action
of Seller and are within the Seller’s corporate powers;


(d)           except as listed on the Schedule of Liens and Encumbrances annexed
hereto as Schedule 4, it has good and marketable title to all of the Contracts,
free and clear of all claims, liens, pledges, charges, mortgages, security
interests, encumbrances, options, rights, restrictions or any other interests or
imperfections of title of any nature whatsoever; and


(e)           it has obtained written permission from Vision Opportunity Master
Fund, Ltd. and Vision Capital Advisors, LLC (together “Vision”) to (1) release
the Contracts from collateral held to secure Buyer’s debt to Vision and (2) to
file a UCC-3 partial release with respect to the Contracts.


3.2           The Buyer represents and warrants that:


(a)           it is duly organized, validly existing and in good standing under
the laws of the State of Rhode Island;


(b)           this Agreement and each of the agreements and other documents and
instruments delivered or to be delivered to Seller pursuant to or in
contemplation of this Agreement will constitute, when so delivered, the valid
and binding obligations Buyer and shall be enforceable in accordance with their
respective terms; and


(c)           the execution, delivery and performance of this Agreement and each
of the agreements and other documents and instruments delivered or to be
delivered to Seller by Buyer have been duly authorized by all necessary action
of Buyer and are within the Buyer’s corporate powers.


4.           Further Actions. Seller shall use its reasonable commercial efforts
to obtain all authorizations, consents and permits of third parties, whether
private persons or governmental authorities, that may be required to permit the
consummation of the transactions contemplated by this Agreement including
without limitation consents to the assignment to Buyer of those Contracts which
are, by their terms, non-assignable without consent. The arties agree to execute
any and all other documents and to take such other action or corporate
proceedings as may be necessary or desirable to carry out the terms of this
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
5.           Miscellaneous. All notices, requests, payments, instructions or
other documents to be given hereunder will be in writing or by written
telecommunication as follows:
 

 
To Buyer: 
Carousel Industries of North America, Inc.

659 South County Trail
Exeter, Rhode Island 02822
Attention:  CEO
Fax:  401-284-1930
 

 
To Seller:
Juma Technology Corp.

154 Toledo Street
Farmingdale, NY 11747
Attention: Anthony Fernandez, CFO
Fax:  631-270-1105


This Agreement contains the entire understanding between the parties hereto and
shall be binding upon and shall inure to the exclusive benefit of the parties
hereto and their respective heirs, executors, administrators, legal
representatives, successors and assigns. This Agreement shall in all respects be
governed, construed, applied and enforced in accordance with Rhode Island law,
without reference to conflict of laws principles and the parties consent to
exclusive jurisdiction of, and agree that sole venue will lie in, the state and
federal courts in Rhode Island.  THE PARTIES HEREBY IRREVOCABLY WAIVE ANY RIGHT
TO A JURY TRIAL IN ANY ACTION ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.  This Agreement may be signed in any number of counterparts each of
which shall be deemed to be an original and all of which together shall
constitute but one and the same instrument.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
all as of the day and year first above written.
 
 
BUYER:
CAROUSEL INDUSTRIES OF NORTH AMERICA, INC.
             
 
By:
      Its:               

 
SELLER: 
JUMA TECHNOLOGY CORP.
             
 
By:
      Sts:               

 
 
 

--------------------------------------------------------------------------------

 